August 26, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          JAWED MANJLAI, Appellant

NO. 14-13-00463-CV                      V.

                     NABILA HAMID MANJLAI, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Nabila Hamid
Manjlai, signed, May 21, 2012, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, Jawed Manjlai, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.